Case 1:21-cv-00684-TWP-DML Document 10 Filed 05/13/21 Page 1 of 5 PageID #: 43




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHRISTOPHER UNDERWOOD,                                  )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 1:21-cv-00684-TWP-DML
                                                        )
MELISSA BAGIENSKI,                                      )
SHERI WILSON,                                           )
                                                        )
                              Defendants.               )

                           Order Granting Motion to Reconsider,
                                   Reinstating Complaint,
                        and Directing Issuance and Service of Process

       This matter is before the Court on a Plaintiff Christopher Underwood's ("Underwood")

Show Cause in Demonstration of Grounds of Civil Action, which the Court construes as a motion

to reconsider. (Dkt. 8). Underwood, an Indiana Department of Correction inmate, commenced

this 42 U.S.C. § 1983 action on March 19, 2021, alleging two nurses withheld his pain medication

for over two weeks in an act of deliberate indifference. (Dkt. 2). The Court granted him leave to

proceed in forma pauperis and assessed an initial partial filing fee. The complaint was screened

and dismissed for failure to state a claim upon which relief can be granted, and Underwood was

allowed time to show cause why the complaint should not have been dismissed or to file an

amended complaint. Dkt. 7. The initial partial filing fee has now been paid. (Dkt. 9). Rather than

file an amended complaint, Underwood filed a response to the show cause order, which is treated

as a motion to reconsider.

                                           I. Screening Standard

       Because Underwood is a prisoner, his complaint was screened pursuant to the requirements

of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim
Case 1:21-cv-00684-TWP-DML Document 10 Filed 05/13/21 Page 2 of 5 PageID #: 44




within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

       In assessing Underwood's motion to reconsider, the Court continues to apply the

§ 1915A(b) screening standard to his complaint and his new arguments.

                                        II. The Complaint

       Underwood brings this action against defendants Melissa Bagienski, a nurse, and Sheri

Wilson, a nurse practitioner, both employed by Wexford of Indiana, LLC, to provide medical

services at the Pendleton Correctional Facility. He asserts that on July 3, 2020, Nurse Beily was

passing out medication in the cellhouse when she failed to provide the plaintiff's back pain

medication. Nurse Beily told him she did not have any medication for him. On July 6, 2020, the

same thing happened, and the nurse told Underwood that his pain medication had been

discontinued for his hoarding of the medication. Nurse Beily told him that she would speak to the

doctor about the issue.

       Thereafter Underwood made numerous healthcare requests seeking a resumption of his

backpain medication. On July 20, 2020, he saw defendant Wilson at a sick call visit. Wilson told



                                                 2
Case 1:21-cv-00684-TWP-DML Document 10 Filed 05/13/21 Page 3 of 5 PageID #: 45




Underwood that defendant Bagienski had reported the hoarding, saying that Underwood had been

caught hoarding about thirty pills. Bagienski came into the visit and said that she had received a

phone call from an unknown custody officer who reported the hoarding to her and said Underwood

had been written-up on a conduct report. The nurse said they were awaiting a copy of the conduct

report.

          Underwood expressed his displeasure that he had been left in pain without medication

based on the oral report of an unknown correctional officer and without a copy of the written

conduct report. The defendants said there was nothing they could do.

          Sometime after that, defendant Wilson called Underwood back to a sick-call and told him

that she could no longer withhold the medication without documentation and would correct the

problem. Underwood told her how much pain he had been in and the defendant Wilson "deeply

apologized" and offered, then administered, a shot of pain medication.

          Underwood seeks compensatory and punitive damages.

                                           III. Discussion

          To state a claim for deliberate indifference to a serious medical need in violation of the

Eighth Amendment, a prisoner must allege (1) an objectively serious medical condition and

(2) facts suggesting that the defendant knew about the plaintiff’s condition and the substantial risk

of harm it posed but disregarded that risk. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Pittman

ex rel. Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014). But negligence or

even gross negligence on the part of officials is not sufficient for liability; their actions must be

intentional or criminally reckless. Bell v. Ward, 88 F. App'x 125, 127 (7th Cir. 2004) (citing

Farmer, 511 U.S. at 837 (1994)).




                                                  3
Case 1:21-cv-00684-TWP-DML Document 10 Filed 05/13/21 Page 4 of 5 PageID #: 46




       In his motion to reconsider, Underwood again asserts that Nurse Bagienski lied about

receiving a phone call from an unknown correctional officer and stopped the medication without

cause. He contends that neither nurse should have stopped his pain medication based on an oral

report from an unknown correctional officer. While may be difficult for Underwood to establish

that Nurse Bagienski was untruthful about the phone call from an unknown correctional officer,

the Court finds that on reconsideration of Underwood's factual assertions, he states a plausible

Eighth Amendment claim for deliberate indifference to his serious medical needs during the two-

weeks or more he was without any pain medication. The complaint is therefore reinstated and these

claims shall proceed against both defendants as pled.

                               IV. Issuance and Service of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendants Melissa Bagienski and Sheri Wilson in the manner specified by Rule 4(d). Process

shall consist of the complaint, dkt. 2, applicable forms (Notice of Lawsuit and Request for Waiver

of Service of Summons and Waiver of Service of Summons), and this Order.

       The Court understands the defendants to be medical providers at the Pendleton

Correctional Facility and would therefore be employees of Wexford in Indiana, LLC. If either

defendant is no longer employed by Wexford or otherwise does not waive service of summons,

Wexford is requested to promptly inform the Court of such employee's last known physical address

where she may be served with summons at her expense. This information may be provided to the

Court in an ex parte filing or informally and will be kept under restricted access for the Court only.

       IT IS SO ORDERED.



Date: 5/13/2021



                                                  4
Case 1:21-cv-00684-TWP-DML Document 10 Filed 05/13/21 Page 5 of 5 PageID #: 47




Distribution:

Christopher Underwood
863097
Pendleton Correctional Facility
Electronic Service Participant – Court Only

Melissa Bagienski
Medical Provider
Pendleton Correctional Facility
4490 West Reformatory Road
Pendleton, IN 46064

Sheri Wilson
Medical Provider
Pendleton Correctional Facility
4490 West Reformatory Road
Pendleton, IN 46064

Courtesy copy by electronic delivery to Wexford of Indiana, LLC




                                              5
